

115 HR 6404 IH: To amend the Agricultural Research, Extension, and Education Reform Act of 1998 to provide for a set aside for small fruits in the specialty crop research initiative, and for other purposes.
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6404IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Ms. DelBene (for herself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Research, Extension, and Education Reform Act of 1998 to provide for a
			 set aside for small fruits in the specialty crop research initiative, and
			 for other purposes.
	
		1.Set aside for small fruits in specialty crop research initiative
 Section 412(k)(1)(C) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(k)(1)(C)) is amended—
 (1)by striking 2018 and inserting 2023; (2)by striking shall reserve not less and inserting the following:
				
 shall reserve—(i)not less; and (3)by adding at the end the following new clause:
				
 (ii)not less than $2,500,000 to support research— (I)to promote sustainable production of berry and grape crops; and
 (II)to improve, with respect to such crops, the ability to forecast pest and disease spread and to implement precision pest and disease management strategies..
			